United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-2213
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Missouri.
Mary Nathell Jones,                       *
                                          *       [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                            Submitted: April 6, 2000
                                Filed: April 11, 2000
                                    ___________

Before McMILLIAN, FLOYD R. GIBSON, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Mary Nathell Jones pleaded guilty to conspiracy to commit bank fraud, in
violation of 18 U.S.C. §§ 317, 1344 & 2. The district court1 sentenced her to 15
months of imprisonment and 3 years of supervised release. During the term of
supervised release, the probation officer reported that Jones had violated the conditions
of release by traveling outside the judicial district and by associating with a person
engaged in criminal activity or convicted of a felony; the probation officer also referred


      1
      The Honorable Dean Whipple, Chief Judge, United States District Court for the
Western District of Missouri.
to Jones’s three previous violation reports involving drug use. The government moved
for revocation. At the hearing, Jones admitted that she had associated with a convicted
felon but denied that she had left the judicial district. After a state trooper testified, the
district court found that Jones had committed both violations, revoked her release, and
sentenced her to 11 months imprisonment with no further term of supervised release.
Jones appeals the revocation and sentence.

       Because Jones voiced no objection at sentencing, we review for plain error. See
United States v. Prendergast, 4 F.3d 560, 561 (8th Cir. 1993) (per curiam). We
conclude that the evidence was sufficient to show she committed the charged violations
of her supervised release and that the district court did not plainly err in imposing the
revocation sentence. See 18 U.S.C. § 3583(e)(3) (court may revoke defendant’s
supervised release if it finds by a preponderance of the evidence that defendant violated
condition of supervised release; authorizing up to 3 years imprisonment upon
revocation of supervised release if offense that resulted in term of supervised release
was a Class B felony); 18 U.S.C. § 1344 (authorizing not more than 30 years
imprisonment); 18 U.S.C. § 3559(a)(2) (Class B felony is an offense for which the
maximum term of imprisonment is 25 years or more); U.S. Sentencing Guidelines
Manual § 7B1.4(a) (recommending revocation imprisonment range of 5 to 11 months).
We reject Jones’s contention that the district court erred in permitting and considering
certain hearsay testimony. See United States v. Reynolds, 49 F.3d 423, 526 (8th Cir.
1995) (standard for admitting hearsay in revocation hearing is different than at trial;
federal rules of evidence do not apply, but rules of criminal procedure afford defendant
the opportunity to question adverse witnesses).

       Accordingly, we affirm.




                                             -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIaGHTH CIRCUIT.




                               -3-